DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-36 of copending Application No. 15/928,354 (reference application). Please see the chart below outlining the similarities of the present patent application and originally filed Application No. 15/928,354).


Present Patent Application
	U.S. 	Patent No. 15/928,354
1. A computer-implemented method of generating rules for managing alerts associated with a set of devices in a process plant, where at least some of the set of devices are communicatively connected to operate in the process plant during run-time to enable a process control system of the process plant to control a set of processes, the method comprising:
19. A computer-implemented method of generating rules for managing alerts associated with a set of devices in a process plant, where at least some of the set of devices are communicatively connected to operate in the process plant during run-time to enable a process control system of the process plant to control a set of processes, the method comprising:
receiving, at a computing device from a device of the set of devices, an alert associated with operation of the device in the process plant;
receiving, at a computing device from a device of the set of devices, an alert associated with operation of the
device in the process plant;
determining, from the alert, that a new rule should be established for the device;
determining, from the alert, that a new rule should be established for the device;
establishing the new rule for the device, wherein the new rule specifies a storage location for alerts associated with operation of the device;
establishing the new rule for the device, wherein the new rule specifies a storage location for alerts associated with operation of the device;
receiving, at the computing device from the device, a subsequent alert associated with
operation of the device; and
receiving, at the computing device from the device, a subsequent alert associated with operation of the device; and
after receiving the subsequent alert, associating the subsequent alert with the storage location specified by the new rule.
after receiving the subsequent alert, associating the subsequent alert with the storage location specified by the new rule.


10. A management system for managing alerts associated with a set of devices in a process plant, the system communicatively connected to the set of devices, where at least some of the set of devices are communicatively connected to operate in the process plant during run-time to enable a process control system of the process plant to control a set of processes, comprising:
28. A management system for managing alerts associated with a set of devices in a process plant, the system communicatively
connected to the set of devices, where at least
some of the set of devices are communicatively connected to operate in the process plant during run-time to enable a process control system of the process plant to control a set of processes, comprising:
a memory (i) at least partially segmented into a set of storage locations, and (ii) storing a set of rules for managing alerts; and
a memory (i) at least partially segmented into a set of storage locations, and (ii) storing a
set of rules for managing alerts; and
a processor interfaced with the memory, and configured to:
a processor interfaced with the memory, and configured to:
receive, from a device of the set of devices, an alert associated with operation of the device in the process plant,
receive, from a device of the set of devices, an alert associated with operation of the device in the process plant,
determine, from the alert, that a new rule should be established for the device,
determine, from the alert, that a new rule should be established for the device, 

establish the new rule for the device, wherein the new rule specifies a storage location for alerts associated with operation of the device,
receive, from the device, a subsequent alert associated with operation of the device, and
receive, from the device, a subsequent alert associated with operation of the device, and
after receiving the subsequent alert, associate, in the memory, the subsequent alert with the storage location specified by the new rule.
after receiving the subsequent alert, associate, in the memory, the subsequent alert with the storage location specified by the new rule.


19. A non-transitory computer-readable storage medium having stored thereon a set of instructions, executable by a processor to manage alerts associated with a set of devices in a process plant, where at least some of the set of devices are communicatively connected to operate in the process plant during run-time to enable a process control system of the process plant to control a set of processes, the instructions comprising:
19. A computer-implemented method of generating rules for managing alerts associated with a set of devices in a process plant, where at least some of the set of devices are communicatively connected to operate in the process plant during run-time to enable a process control system of the
process plant to control a set of processes, the method comprising:
instructions for receiving, at a computing device from a device of the set of devices, an
alert associated with operation of the device in the process plant;
receiving, at a computing device from a device of the set of devices, an alert associated with operation of the device in the process plant;
instructions for determining, from the alert, that a new rule should be established for the
device;
determining, from the alert, that a new rule should be established for the device;
instructions for establishing the new rule for the device, wherein the new rule specifies a
storage location for alerts associated with operation of the device;
establishing the new rule for the device, wherein the new rule specifies a storage location for alerts associated with operation of the device;
instructions for receiving, at the computing device from the device, a subsequent alert
associated with operation of the device; and
receiving, at the computing device from the device, a subsequent alert associated with operation of the device; and
instructions for, after receiving the subsequent alert, associating the subsequent alert with the storage location specified by the new rule.
after receiving the subsequent alert, associating the subsequent alert with the storage location specified by the new rule.



Although the claims at issue are not identical, they are not patentably distinct from each other because the present patent application additionally claims a “non-transitory computer-readable medium having stored thereon a set of instructions” in which the set of instructions performs the same function of claims 1 and 10.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Power et al. [Power] (US Patent No. 8,996,449) in view of Biberdorf et al. [Biberdorf] (US Patent No. 9,176,803).

As to claim 1
Power discloses a computer-implemented method of generating rules for
managing alerts (measurement information 45; see Fig. 7) associated with a set of
devices (measurement devices and control devices; see column 11, lines 26-27) in a
process plant (common facility; see column 11, lines 59-60), where at least some of the
set of devices are communicatively connected to operate in the process plant during
run-time to enable a process control system (process control system 11, 100, see Figs.
1 and 4) of the process plant to control a set of processes (processes 12a-12d, see Fig.
4), the method comprising:
receiving, at a computing device (process control computer 41, see Fig. 7) from a
device of the set of devices, an alert associated with operation of the device in the
process plant (see block 35, Fig. 6);
determining, from the alert, that a new rule should be established for the device
(see block 33, Fig. 6);
establishing the new rule for the device (see column 6, lines 9-11; new database
when rules need to be changed);
receiving, at the computing device from the device, a subsequent alert

after receiving the subsequent alert, associating the subsequent alert with the
storage location specified by the new rule (see blocks 33 and 35, Fig. 6).
Though Power discloses the computer-implemented method receiving alerts and
accessing a set of rules for managing the alerts; Power fails to specifically disclose the
computer-implemented method specifying a storage location for the alert and
associating the alert with the storage location.
Biberdorf discloses specifying a storage location (location) for an alert (event)
and associating the alert with the storage location (see data storage 265/file 267, Fig.
2).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify Power's invention with Biberdorf in order to
associate the measurement information with a particular storage location, since doing
so would permit quicker identification and retrieval of rules for managing the alert.

As to claim 2
Power discloses the computer-implemented method of claim 19, wherein the
alert specifies a degree of severity, and wherein determining, from the alert, that the
new rule should be established for the device comprises:
determining that the degree of severity of the alert at least meets a threshold
level (see column 10, lines 39-41).

As to claim 3

establishing the new rule for the device comprises:
establishing the new rule for the device, wherein the new rule specifies that
subsequent alerts associated with operation of the device and having the degree of
severity be associated with the storage location (see column 10, lines 39-41 and block
33, Fig. 6).

As to claim 4
Power discloses the computer-implemented method of claim 19, wherein
determining, from the alert, that the new rule should be established for the device
comprises:
determining that a rule does not exist for the device (see column 14, lines 42-46).

As to claim 5
Power discloses the computer-implemented method of claim 19, wherein the
alert indicates that the device needs repair, and wherein establishing the new rule for
the device comprises:
establishing the new rule for the device, wherein the new rule specifies that
subsequent alerts indicating that the device needs repair be associated with the storage
location until a subsequent turnaround event (see column 14, lines 24-46).

As to claim 6
Power discloses the computer-implemented method of claim 19, wherein

establishing the new rule for the device, wherein the new rule further specifies an
address to which to direct electronic communications indicating the alerts associated
with operation of the device (see column 13, lines 10-14).

As to claim 7
Power discloses the computer-implemented method of claim 19, wherein
establishing the new rule for the device comprises:
establishing the new rule for the device, wherein the new rule further specifies
that work orders indicating the alerts associated with operation of the device be
generated (see column 13, lines 10-14).

As to claim 8
Power discloses the computer-implemented method of claim 19, further
comprising:
storing the new rule for subsequent access (see column 6, lines 4-12).

As to claim 9
Power discloses the computer-implemented method of claim 19, wherein
associating the subsequent alert with the storage location specified by the new rule
comprises:
determining that the new rule applies to the subsequent alert; and
associating the subsequent alert with the storage location specified by the new rule (see


As to claim 10
Power discloses a management system for managing alerts (measurement
information 45; see Fig. 7) associated with a set of devices (measurement devices and
control devices; see column 11, lines 26-27) in a process plant (common facility; see
column 11, lines 59-60), the system communicatively connected to the set of devices,
where at least some of the set of devices are communicatively connected to operate in
the process plant during run-time to enable a process control system (process control
system 11,100, see Figs. 1 and 4) of the process plant to control a set of processes
(processes 12a-12d, see Fig. 4), comprising:
a memory (database 42, see Fig. 7) (i) at least partially segmented into a set of
storage locations, and (ii) storing a set of rules for managing alerts (see block 35, Fig.
6); and
a processor (process control computer 41, see Fig. 7) interfaced with the
memory, and configured to:
receive, from a device of the set of devices, an alert associated with operation of
the device in the process plant (see block 35, Fig. 6),
determine, from the alert, that a new rule should be established for the device
(see block 33, Fig. 6),
establish the new rule for the device (see column 6, lines 9-11; new database
when rules need to be changed),
receive, from the device, a subsequent alert associated with operation of the

after receiving the subsequent alert, associate, in the memory, the subsequent
alert with the storage location specified by the new rule (see blocks 33 and 35, Fig. 6).
Though Power discloses the computer-implemented method receiving alerts and
accessing a set of rules for managing the alerts; Power fails to specifically disclose the
computer-implemented method specifying a storage location for the alert and
associating the alert with the storage location.
Biberdorf discloses specifying a storage location (location) for an alert (event)
and associating the alert with the storage location (see data storage 265/file 267, Fig.
2).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify Power's invention with Biberdorf’s in order to associate the measurement information with a particular storage location, since doing
so would permit quicker identification and retrieval of rules for managing the alert.

As to claim 11
See rejection of claim 2.

As to claim 12
See rejection of claim 3.

As to claim 13
See rejection of claim 4.

As to claim 14
See rejection of claim 5.

As to claim 15
See rejection of claim 6.

As to claim 16
See rejection of claim 7.

As to claim 17
See rejection of claim 8.

As to claim 18
See rejection of claim 9.

As to claim 19
Power discloses a non-transitory computer-readable storage medium having stored thereon a set of instructions, executable by a processor to manage alerts (measurement information 45; see Fig. 7) associated with a set of devices (measurement devices and control devices; see column 11, lines 26-27) in a process plant (common facility; see column 11, lines 59-60), the system communicatively connected to the set of devices, where at least some of the set of devices are 
instructions for receiving, at a computing device from a device of the set of devices, an alert associated with operation of the device in the process plant (see block 35, Fig. 6);
instructions for determining, from the alert, that a new rule should be established for the device (see block 33, Fig. 6);
instructions for establishing the new rule for the device (see column 6, lines 9-11; new database when rules need to be changed);
instructions for receiving, at the computing device from the device, a subsequent alert associated with operation of the device (see block 35, Fig. 6), and
instructions for, after receiving the subsequent alert, associating the subsequent
alert with the storage location specified by the new rule (see blocks 33 and 35, Fig. 6).
Though Power discloses the computer-readable storage medium having instructions for receiving alerts and accessing a set of rules for managing the alerts; Power fails to specifically disclose the instructions specifying a storage location for the alert and associating the alert with the storage location.
Biberdorf discloses specifying a storage location (location) for an alert (event)
and associating the alert with the storage location (see data storage 265/file 267, Fig.
2).
It would have been obvious to one of ordinary skill in the art before the effective

so would permit quicker identification and retrieval of rules for managing the alert.

As to claim 20
See rejection of claim 2.

As to claim 21
See rejection of claim 3.

As to claim 22
See rejection of claim 4.

As to claim 23
See rejection of claim 5.

As to claim 24
See rejection of claim 6.

As to claim 25
See rejection of claim 7.

As to claim 26


As to claim 27
See rejection of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115